 Z AND L LUMBER CO.75Z and L Lumber Company of ColumbusandUnitedBrotherhoodofCarpentersandJoinersofAmerica,LocalNo.2783,AFL-CIO.Case9-CA-5065October 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSas so modified below.Add the following as paragraph 2(b), and reletterthe following paragraphs, accordingly:"(b)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."TRIALEXAMINER'S DECISIONOn July 22, 1969, Trial Examiner James T.Barker issued his Decision in the above-entitledcase, finding that Respondent had engaged in andwas engaging in certain unfair labor practices withinthemeaning of the National Labor Relations Act,as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision. He further found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaintThereafter,Respondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Z and L Lumber Companyof Columbus, Columbus, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,'We have carefully examined the record herein and find Respondent'sallegation of bias on the part of the Trial Examiner to be unwarrantedin the absence of exceptions thereto, we adoptpro formathe TrialExaminer's dismissal of 8(a)(3) allegation concerning the discharge ofJames Slaby, and the failure to find an 8(a)(l) violation concerningManager McGowan's conduct at the meeting of February 14'We note that the Trial Examiner's conclusion is based in part on thefact that Scurlock, Ault, Horn, and Syar had not been replaced at the timeof their request for reinstatement It is immaterial whether these employeeshad been replaced, as unfair labor practice strikers they had an absoluteright of reinstatement upon their unconditional applicationWe also notethat the Trial Examiner at some points found that Respondent unlawfullydischarged Ault, Horn, Scurlock, and Syar However, the record showsthatRespondent unlawfully refused to reinstate these employees Thesefindings are accordingly correctedSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner This matter washeard at Columbus, Ohio, on May 13 and 14, 1969,pursuant to a charge filed on February 24, 1969, byUnitedBrotherhoodofCarpentersand Joiners ofAmerica, Local 2783, AFL-CIO, hereinafter called theUnion, and a complaint and notice of hearing issued onApril 11, 1969, by the Regional Director of the NationalLabor Relations Board for Region 9 The complaintallegesviolationsofSection 8(a)(1) and (3) of theNational Labor Relations Act, hereinafter called the ActThe parties timely filed briefs with meUpon consideration of the briefs and upon the entirerecord in this case, and my observation of the witnesses Imake the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation engaged in thebusinessof retail and wholesale sale of lumber andlumber-relatedproductsatitsplaceofbusiness inColumbus, OhioDuring the 12-month period immediately preceding theissuance of the complaint herein Respondent purchasedand caused to be shipped to its Columbus, Ohio, place ofbusiness goods valued in excess of $50,000 directly fromother firms and suppliers located outside the State ofOhio. During the same 12-month period Respondent hadtotal sales to consumers in excess of $500,000Upon these admitted facts I find that Respondent isand has been at all times material herein an employerengaged in commerce and in operations affectingcommerce as defined in Section 2(2), (6), and (7) of theActIITHE LABORORGANIZATION INVOLVEDUnitedBrotherhood of Carpenters and Joiners ofAmerica, Local 2783, AFL-CIO, is admitted to be a labororganization within the meaning of Section 2(5) of theAct, and I so findIII.THE UNFAIR LABOR PRACTICESA The IssuesThe complaint alleges that, (1) by and through itsmanagerHowardMcGowan Respondent unlawfullyinterrogatedemployees concerning their activities onbehalf of and support of the Union and threatenedemployeeswitheconomic reprisals and loss of job179NLRB No. 11 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromotions for engaging in union activities, (2) onFebruary 15 and 17, 1969,'respectively,Respondentdiscriminatorilydischargedand refused to reinstateemployees James Slaby and JamesVeeck, (3) on February17 employees of Respondent engaged in an unfair laborpractice strike which was terminated on February 19 byvirtue of their unconditional offer to return to work, and(4)on February 19 Respondent discriminated againstemployeesAlbert Ault, GaryHorn, Robert Scurlock, andCharles Syar because of their strike activitiesThe Respondent denies the commission of any unfairlabor practices and contends,affirmatively,that Slaby andVeeckwere terminated for cause,thatAult,Horn,Scurlock, and Syar voluntarily quit their employment andwere not strikers,and that, in any event,Scurlock was asupervisor within the meaning of the ActB Pertinent Facts1.BackgroundIn the month of January the Union commenced anorganizationalcampaignatRespondent'sColumbus,Ohio, plant. By letter dated February 13, the UnionclaimedtorepresentamajorityofRespondent'semployeesand requestedRespondent to engage incollectivebargainingThe letterwasreceivedbyRespondent on February 14 and on February 19 theUnion filed a representation petition in Case 9-RC-8054Subsequently, theUnion filed the instant charges onFebruary24,accompaniedbyarequestthattherepresentation petition be processed.On March 18, a representation hearing was held inCase 9-RC-8054 and on March 21 a decision anddirection of election issued. The election was held on April10 and a tally of ballots issued on April 25 revealing thatfouremployees had voted for the petitioning labororganization,sixvoteshadbeencastagainstthepetitioning labor organization and eight ballots had beenchallengedThereafter, on May 1, the Union timely filedobjections to the election.'2.The alleged unlawful conductaThe interrogationOn the morning of February 14 Howard McGowan,manager of Respondent's Columbus facility, spoke withemployee Gary Horn at Horn's duty station at the servicecounter on the sales floorAsMcGowan approachedHorn he said, "Did you sign a card to go Union" Hornanswered that he had. McGowan then asked two otheremployees, Conrad and Lewis, who were working at thesales counter, if they had signed a card and they answeredin the negative 'During the workday of February 14 McGowan spokewith James Veeck a truckdriver, forklift operator andyard man McGowan stopped Veeck as he was walkingfrom his truck to the customer showroom proximate toMcGowan's officeMcGowan requested Veeck to stepinto his office and after the two had entered the office'Unless specifically indicated otherwise all dates herein refer to thecalendar year 1969'The foregoing is based upon the stipulation of the parties at the hearingand upon documentary evidence of record'The foregoing is based upon the credited and uncontradicted testimonyof Gary HornMcGowan asked Veeck if he had signed a card for theUnion Veeck answered that he had and McGowan askedthe reasonVeeck asserted that he did not feel he wasgettingpaid "what [his] job [was] worth." McGowanresponded, "Well, do you realize that if the Union comesin the hours [of work] will be cut down to 40"" Veeckanswered that this was a matter which McGowan wouldhave to discuss with the Union Thereupon McGowaninstructed Veeck to return to work and said that he wouldspeak with Veeck laterWhen Veeck returned to work in the yard he observedMcGowan speaking with Albert Ault and RobertScurlock °McGowan had initially approached Scurlockwho was working in the yard with employee Albert AultMcGowan asked Scurlock if he had joined the UnionScurlockasked the identity of the union to whichMcGowan had reference and McGowan answered "theCarpentersunion" Scurlock thereupon answered that hehad not joined the Union because he already belonged.McGowan then turned to Ault and asked him if he hadjoined the Union and Ault asserted that he had alwaysbeen a union man McGowan then remarked to Ault thatif the Union got in he would have to drive a forklift. Aultresponded that that was all right and that he thought hecould drive it as well as anybody else 5As McGowan spoke with Scurlock, Veeck and Ault inthe yard he had in his possession the Union's demandletterand during the conversation with Scurlock heproffered the letter to Scurlock who read it 6After Ault and Veeck had left to return to their worktasks,McGowan requested Scurlock to come into hisofficeandScurlockandMcGowan started towardMcGowan's office Enroute they stopped in the yard andMcGowan stated that he would close down the yardScurlock responded this was his privilege as managerMcGowan thereupon asked Scurlock if Andy Chapin, astockboy, had signed a card and Scurlock stated, "Isuppose he did."McGowan responded with a profaneutterance in a loud voice. The two men proceded toMcGowan's officeIn the course of their conversation in the office,McGowan asked Scurlock why the employees wanted aunion and Scurlock asserted that they desired a union"because of their wages, and safety conditions, and etc "McGowan answered that the Company was going to buildsome new yards and that Scurlock would be mademanager of one of them Scurlock answered, in effect,'The status of Ault as a rank-and-file employee is not in issue but theRespondent,contrary to the General Counsel,contends that at pertinenttimes Scurlock was a supervisor'AlbertAult made no reference in his testimony to the assertion byMcGowan with respect to any prospective assignment to forklift dutiesHowever, both James Veeck and Robert Scurlock testified that McGowanmade this statement and their testimony is not refuted Veeck speculatedthat upon his hire,Ault was assured that because of his age he would notbe assigned to forklift dutiesHowever, the status of this testimony in therecord is hearsay and is not independently corroborated'The foregoing is based upon a composite of the credited testimony ofRobert Scurlock, Charles Syar, Albert Ault, and James Veeck Syartestified that he observed McGowan with a piece of paper in his hand as heapproached Scurlock in the yard,thus tending to support Scurlock'stestimony that McGowan had in his possession the demand letter I do notcredit the testimony of Robert Scurlock to the effect that as Veeck joinedthe conversation in the yard,McGowan asked him if he had signed a unioncardVeeck made no reference to such inquiry in his testimony andMcGowan had inquired of Veeck concerning this matter just a few minutesearlier It is thus unlikely that McGowan would so soon again broach thesubjectIam convinced that Scurlock was in error in attributing toMcGowan this inquiry of Veeck Z AND L LUMBER CO.77that the Company had not consulted with him concerningthis eventuality and so he had acted [with respect to theUnion] as he thought best In this connection, he assertedthat the employees were "quite unhappy" and that hewanted araise.The conversation ended when an employeeentered the office and informed Scurlock and McGowanthat he needed help in the yardAs Scurlock departed from the office,McGowanfollowed him and as they proceded toward the yardMcGowan asked Scurlock if he had been the "instigatorof the Union " Scurlock answered that he had been andthat he was the one who had had the cards signedMcGowan then asked Scurlock to return to his officewhen he was through with the task at handScurlock did so and when the conversation resumedMcGowan informed Scurlock that he was going to haveto tell management in the home office at Pittsburgh thatScurlock had been the instigator of the Union and that itwas going to cost Scurlock his opportunity of becomingmanager of a new yard Scurlock answered that he"imagined" that this would be the result of what hadtranspired but that if management wanted "an answer" hewould "give it to them " Thereupon, McGowan requestedScurlock to inform the employees that he wanted to meetwith them in his office thateveningScurlockwent into the yard and spoke with theemployees and returned to McGowan's officeUponScurlock's return the conversation between them wasresumed and McGowan stated, "Well, about this unionmatter.we can't afford it" McGowan then showedScurlock a small bookand pointedout entries in the bookwhich he asserted substantiated his contention.That evening at approximately 8 30 p.m., a meetingwas held in the showroom in the Company'ssalesdepartment just outside the office of Howard McGowanApproximately 10 employees attended the meetingMcGowan commenced the meeting by asking eachemployee individually to state those matters pertaining tohis work with which he was dissatisfied As each employeedid so McGowan recordedthe itemson a pad of paperThe wage level and safety conditions were subjects ofgeneralcomplaintThe inadequacy of the insuranceprogram and other benefits also received some attentionDuring themeetingMcGowan asserted that he wouldinvestigate the wage level at other yards operated by theCompany and would endeavor to adjust the wage level attheColumbus yard to that of the other facilities.McGowan also observed during the meeting that hewished the employees had come to him with theirproblemsandhadnotresortedtotheUnion forcollective-bargaining purposes to further their demandsHe also stated that in hisopinion theUnion could notoffer the employees more than the Company was alreadyoffering.'3The alleged unlawful dischargesa James SlabyOn February 15 employee James Slaby was terminated.Slaby worked in the employ of Respondent as a stockboyfrom January 6 until February 15 During the course ofhis employment Slaby worked with Andy Chapin, anotherstockboy.Slabywas a full-time student but workedapproximately 40 hours each week at his duties whichwere comprised principally of marking merchandise bymachineSlabywas terminated at the end of his shift onFebruary 15.He was informed by McGowan whoeffectuated the termination that he would no longer beneeded at the store because the marking machine hadbeen broken and the merchandise would have to be pricedby hand "McGowan testified that he terminated Slaby because,asaconsequenceofhisconversationswithotherpersonnel, he had learned that merchandise was beingmarked incorrectly and because all marking machines hadbecome inoperative obviating the need for Slaby's servicesMcGowan testified that he had spoken with RobertScurlock approximately a week earlier and had informedScurlock that he was going to let Slaby go. He testifiedthatScurlock had indicated his agreement with thisdetermination.McGowan further testified that, insubstance,in terminatingSlaby he endeavored to let Slaby"down easy" by ascribing his termination solely to theinoperative state of the marking machines rather than tothe unsatisfactory nature of his work performanceThe marking machines which the stockboys use hadfrequentlybecome inoperative and the hand markingmachine which just prior to Slaby's discharge had becomeinoperative broke while being used by employee Chapin 'Slabyconceded that on occasion he had beenreprimanded for falling behind in his work outputScurlockdenieshavingconversedwithMcGowanconcerningSlaby's work performanceAndrew Chapin, a high school student who worked onapart time basis as stockboy, testified credibly thatapproximately 2 or 3 weeks elapsed from the terminationof Slaby to the retention of a replacement for SlabySlaby had signed a union authorization card prior toFebruary 15 and had informally discussed the matter ofunionizationwithAndrew Chapin and with ClarenceLewis,a salesmanThese discussions had transpired onplant premisesAdditionally, he attended the meeting ofFebruary 14 and in response to McGowan's inquiry hadindicated that he felt that his job as stockboy "meritedmore thanthe minimum wage "bThe termination of James VeeckJames Veeck worked in Respondent's employ from lateNovember 1968 until February 17.'The foregoingisbased upon a compositeof the credited testimony ofJames Slaby,James Veeck, Robert Scurlock, and GaryHorn I do notcredit that portion of thetestimonyof James Slaby which infers thatduring the meeting McGowan said that the Companycould not afford topay the wagesthat he believedtheUnion woulddemand and that morethan likely the Company wouldclose downif the Uniongot in No otherwitnessmade reference to this asserted statement and the statementattributedbySlaby toMcGowan seems out of keeping with theconciliatory atmosphere which appears to have prevailed at the meetingThe foregoing is based upon the credited testimony of James Slaby, asaugmented in some respects by the testimony of Andrew Chapin andHoward McGowan I rely upon the testimony of Slaby as to the content ofMcGowan'sdischarge statement to himMcGowan's testimony in thisregard was cast in conclusionary terms and is not inconsistent with themore definitive testimony of Slaby concerning this'The credited testimony of Andrew Chapin establishes this latter findingand his testimony considered together with that of Robert Scurlock andJames Slaby supports the finding concerning the frequency of machinebreakdowns 78DECISIONSOF NATIONALLABOR RELATIONS BOARDIn early February, Veeck was dispatched to Wicke'sLumber, a lumber supply firm, to pick up a load ofplywoodThiswas Veeck's first dispatch toWicke'sLumber He picked up 160 pieces of plywood which hecounted, and signed an invoice which contained thereon adescription of the merchandise but did not specify thequantity being deliveredMcGowan testified that he hadplaced an order for 240 pieces and that the difference inthe billing cost of the quantity shown on the invoice tohave been received and the quantity actually receivedamounted to approximately $900.McGowan testified that he observed the discrepancywhile processing the invoice as part of his routine paperwork duties which he was performing on Sunday,February 16McGowan further testified that, as aconsequence of this discovery, he determined that he hadhad "enough of [Veeck's] lackadaisical attitude of drivingand picking up" and determined to terminate him.McGowan also testified that, as he had received ademand letter from the Union, he determined that heshould receive advice concerning his legal rightsAs aconsequence, at the beginning of the workday on February17,hecontacted James Rector, his labor relationsconsultant, and summarized for Rector the details of thelumber pickup and invoicing incident involving Veeck Hepointed out to Rector also that the Union had made abargaining demand upon him. Rector advised him that hewas legally justified in terminating Veeck.Later in the morning, after conversing with JamesRector,McGowan took the Wicke's Lumber invoice intothe yard and spoke with Scurlock. McGowan asked to seetheplywood which Veeck had picked up and askedScurlock if he had checkeditin.He requested thatScurlock count the plywood. Scurlock did so and found160 sheets Thereupon, McGowan observed that while theemployees wanted a union in the yard the Company couldnot afford to have men around that cost the Company$900Scurlock suggested thatMcGowan could callWicke's Lumber and speak with the director of inventorycontrol and could thereby straighten out the matter.Contrary to McGowan, Scurlock testified that on theoccasion of the Wicke's Lumber pickup McGowan hadinformed him that Veeck was to pick up 160 sheets ofplywoodHe stated that he raised no question concerningthe delivery when Veeck returned because he had theamount which McGowan had specified.Soon afterMcGowan spoke with Scurlock, Veeckreturned to the yard from a run Veeck went to theshowroom where he was approached by McGowan whorequested that he step into the office.When Veeck entered McGowan's office James Rectorwas presentMcGowan commenced the conversation byasking Veeck if he had picked up the load at Wicke'sLumber Company and proffered to him the invoice whichhe had in his possession and which bore Veeck's signatureMcGowan asked Veeck if he had checked out the loadthat he had picked up and Veeck stated that he hadpicked up the quantity he had been instructed to pick up.However,McGowan disputed thisThereuponVeeckrecounted that he had been instructed to pick up 160sheets of plywood The invoice charged the Company for240 sheets Thereupon McGowan answered that he couldnot have an employee working with the Company who didnot pay sufficient attention to his work to check on a loadinvolving so substantial an amount of money as the one inquestion.10The foregoing findings with respect to the content of the dischargeOn two prior occasions - the times of which areunspecified in the record - Veeck had been involved inincidents which caused a loss of money to the Company.On one occasion pieces of paneling blew off the truck andwere lost to the Company because they had not beenproperly securedOn that occasion Veeck stopped thetruck but found that the paneling had been damaged andhe left it lying in a field near the road where the wind hadblown it.McGowan had set the loss incurred by theCompany on this occasion at between $50 and $60.On a separate occasion Veeck damaged some coppertubing on a construction site as he was being directed inbacking his truck by a construction employee.McGowan testified that Veeck voluntarily informedhim of this latter incident and that, pursuant to Veeck'sexplanation,hehad not given him "too strong" areprimand.However,McGowan further testified that he learnedthat,with respect to the damaged molding and panelingwhich had blown off the truck, Veeck had returned to theplant, picked up substitute material, and delivered it to thecustomer.With respect to the consequences of the lost paneling,Veeck testified as followsA Well, I don't know about the policy [of pickingup material dropped from the delivery truck] If it wassomething real important, I think he'd have jumped onme for not bringing it back He didn't say anythingabout not bringing it back He didn't ask me why Ididn'g bring it back. So I don't think it was important.Itprobably was important but it didn't seem to him itwas important, so I ', didn't worry about it. If it wasimportant, he'd have asked me to go back up and get it.Veeck testified thathehadsignedanunionauthorization card4 The walkoutImmediately after being informed by McGowan of hisdischarge, Veeck went back into the yard and informedScurlock that he had been terminated. Scurlock suggestedthat he return to the office and endeavor to obtain hispaycheckVeeck did so immediatelyHe spoke toMcGowan and requested that he be given his paycheckMcGowan answered that the paychecks came from thehome office in Pittsburgh and Veeck retorted with anobscenity and insisted that he wanted his paycheck "now "McGowan agreed to pay him and did so after calling thehome office to obtain the deductions from which tocalculate Veeck's net pay."interview betweenMcGowan and Veeck is based principally upon thecredited testimony of James Rector as augmented by that of James Veeckand Howard McGowan The testimony of Rector more accurately reflectsthe actual exchange that transpired between McGowan and Veeck I am ofthe opinion that the testimony of both Veeck and McGowan was moreconclusionary and terse than the actual conversation was I do not creditVeeck's testimony to the effect that he specifically informed McGowan hehad counted the plywood after returning from Wicke's I do, however,specifically creditVeeck's testimony to the effect that he informedMcGowan that he had picked up the quantity of merchandise which he hadbeen instructed to pick up"Howard McGowan testified credibly concerning the content of thisconversationHowever, I credit the testimony of Veeck to the effect thatafter conversing with McGowan and being informed of his termination hespoke with Scurlock in the yard But, contrary to the testimony of Veeck,Icredit Scurlock to the effect that he suggested Veeck return to the office Z AND L LUMBER CO.79After Veeck received his paycheck he returned to theyard and informed employee Syar and Ault of histermination.Scurlock joined the conversation and thegroup discussed the fact that Slaby and Veeck had beenterminated, that each of them had signed a union cardand that they, like Slaby and Veeck were vulnerable todischargeThe employees agreed to leave work and seekadvice from the Union.' 3Without being specifically designated by the groupScurlock took it upon himself to inform McGowan of theemployees'intentionHe entered the building with Veeck.Scurlock went to McGowan's office while Veeck stoppedat the counter where employee Horn was working andinformed Horn of his termination Horn obtained his coatand left the building."While Veeck stopped at the service counter to conversewith Horn, Scurlock proceeded to McGowan's office. Heentered the office and found McGowan conversing withRectorScurlock stated toMcGowan merely, "We'regoing home " Thereupon Scurlock and Veeck left thesales area and McGowan followed them directly to theyard. There he obtained the keys to the warehouse fromScurlock.'for his pay Veeck's testimony that he decided to return of his own volitionisnot credited"The testimony of Scurlock and Syar, which I credit, reveals anintention and purpose on the part of the four employees to seek unionguidance concerning what they discerned as a developing threat to theirown job tenure The testimony of Veeck and Syar reveals,but none tooclearly, that following the termination of Slaby but prior to Veeck'stermination,the employees had discussed a possible course of action in theevent of a subsequent termination of a card signer"The foregoing findings are based upon a synthesis of the testimony ofJames Veeck, Robert Scurlock, Gary Horn, Charles Syar, and AlbertAult I have considered the testimony of James Rector concerning thesequenceof events which transpired between the time Veeck wasterminated and Veeck and Scurlock returned to the office as an incident ofScurlock advising McGowan of the employees'intentionsContrary to thetestimony of Veeck and Scurlock, Rector's testimony indicates that Veeckfirst informed Scurlock of his termination on the sales floor near the officeduring the interlude when he returned to the office to obtain his paycheckThe testimony of Veeck and Scurlock with respect to the time,place andmanner in which Veeck advised Scurlock of his termination is convincingand mutually corroborating and the testimony of Horn concerning thesequence of Veeck'sentry and exit, as well as his presence in, the salesoffice area of Respondent'spremises is similarly convincingWhile I donot reject the thrust of Rector's testimony revealing that Scurlock andVeeck did, in fact, converse in the office concerning matters pertaining toVeeck's termination I am convinced he was in error concerning thesubstance of their discussionFurther,whileRector is credited in histestimony revealing that Scurlock used the telephone I am convinced thatthis occurred when Scurlock entered the sales area with Veeck for thepurpose of informing McGowan of the employees'intentionsMoreover,while the testimony of Rector accurately recalls Scurlock informing Veecktomeet him outside in the yard, I am convinced that this too transpiredduring the time span when Scurlock entered the sales area to informMcGowan of the employees intentions"The finding with respect to the statement of Scurlock concerning theintentions of employees is based upon the testimony of Robert Scurlock Ihave considered the testimony of Howard McGowan and James Rectorconcerning his remarks and contrary to their testimony find that he did notin specific terms use the word "quit"or "quitting"to define the actionsand intentions of the employees I am convinced upon a consideration ofthe testimony of the employee participants in the incident that theyplanned to take defensive action as a protest against what they construedtobe discriminatory personnel actions by the RespondentWhile thetestimony of employee Horn reveals that he considered this defensiveaction to encompass the necessity of him obtaining a new job, thisconsideration does not appear,by the testimony of other participants, tohave permeated the intentions of the other employeesMoreover, I am notconvinced that in light of the previous ground work that had been laidthrough the discussions of the employees among themselves,Scurlock, anAfter the employees departed the premises on February17,McGowan, his stockboys and his salesmen manned theyardMcGowan contacted the Respondent's home officeconcerning his need for assistance and employees of theCompany from other yards were dispatched toRespondents Columbus facilityFor at least a weekfollowing February 17 the Columbus facility was mannedby personnel from other yards working in conjunctionwithMcGowan and his contingent of salesman andstockboys.' SAfter leaving Respondent's premises Veeck, Scurlock,Horn, Syar and Ault proceded to the union hall wherethey spoke with George Guist, business representative oftheUnion.Pursuant to Guist's instructions Scurlock,Horn, Syar, and Ault returned to Respondent's yard atapproximately I p.m. on February 19 Scurlock spoke toMcGowan in the presence of the other employees andinformedMcGowan that the employees desired to returnto work and that while they did not like the manner inwhich Slaby and Veeck were discharged they were willingto put that aside until the Union and Company hadresolved their bargaining effortsMcGowan answered thathe had nothing to say to the employees and that they didnot have a job.' 6Scurlocktestifiedthatduringtheyearofhisemployment by Respondent it was "customary procedure"foran employee who was quitting to return certaindesignated uniform clothing. Scurlock testified that he didnot return his. There is no evidence that Horn or Ault didSO.''5.The duties of Robert ScurlockRobert Scurlock worked in the employ of Respondentfrom March 1968 to February 15, 1969 He commencedworking for Respondent in the capacity of a salesman butat the request of McGowan in June 1968 he transferred tothe yard In September, incident to a leg operation, heresumed his duties as a salesman One Bucklin assumedScurlock's duties in the yard In January 1969, Scurlockreturned to the yard to resume his former duties at therequest of McGowan who urged him to assume the job inorder to straighten out the warehouse.At the time of his hire in March 1968, Scurlock wasinformed that he would receive a monthly bonuscommencing after the third month of his employment Hereceived this bonus during the period he worked as asalesman as well as during his tenure in the yard LikeScurlock Bucklin received a bonus while working in theyard. All salesmen received a monthly bonusScurlock's duties while employed in the yard were tocheck materials in and to oversee the loading of materialsto assure that they were loaded correctly. He worked withother employees in the yard but when he observed workindividualpossessedof a degree of sophistication in labor relationsmatters,would have stated in positive terms that the employees werequitting their jobs I am convinced that he was conscious of thesignificance of their action and would have avoided the resort to and use ofthe term "quit ""Howard McGowan so credibly testified"The foregoing is based upon the testimony of Robert Scurlock andGary Horn I have considered also the testimony of Charles Syar andAlbert Ault with respect to this meeting The testimony of each of the fourwitnesses varies with respect to precisely what was said at the meeting butthe foregoing findings reflects the substance of the exchange betweenMcGowan and the employees"St'ar's testimony reveals that during the 30-day span of his employmentno uniform was issued to him 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat needed to be done and he was otherwise occupied herequested another employee to perform the work 18Scurlockhad no authority to hire or dischargeemployees and he could not independently grant time offto them " During the term of his employment he madetwo recommendations concerning the hire of employeesHe recommended his uncle for hire but his uncle did notseekemploymentandwasnothiredHealsorecommended the hire of Andy Chapin who was retainedScurlockmade his recommendation of Chapin whenMcGowan asked Scurlock if he knew the identity ofanyone desiring employment as a stockboyDuring his tenure in the yard, at the request ofMcGowan, Scurlock consulted employees concerning theirwork schedule and as a result of these consultations theschedule of hours of work for each employee in the yardwas drawn upMcGowan would dispatch his instructions concerningwork to be performed to and through Scurlock If he hada question concerning an invoice which pertained to yardjurisdiction he would speak with Scurlock concerning thematter Scurlock's daily hours of work were alternately 8am to 6 p m and 10 a m. to 8 pm These hourscoincided with the hours of other yard men Scurlockworked with two or three yard men depending upon thelevel of employment at any given time Scurlock puncheda timeclock and was compensated on the basis of $120 perweek plus overtime If he was absent from work he wouldreceive no compensation Employees in the yard were paidat an hourly rateAt the time of Scurlock's knee operation in June 1968,McGowan informed him that he had done a good job forthe Company and that he would like to groom him for thejob of assistant manager. Scurlock was never elevated tothis position Scurlock signed a few purchase orders whileserving in the yard and was reprimanded for doing so Hewas told that he had no authority to do so. He could notrecall ever signing a purchase order as assistant manager 20ConclusionsThe Supervisory Status of ScurlockIfind upon the evidence of record that Robert Scurlockdid not possess the authority of a supervisor and was atall times pertinent a rank-and-file employee By virtue ofhis superior knowledge of lumber and his greater degreeof experience in working in the lumber trade, Scurlockwas used by Respondent in the capacity of a leadman toroutinely direct the work of employees with whom helabored and to serve as a conduit of instructions toemployees from McGowan who, by virtue of his frequentvisitsto the yard and warehouse as well as by hiscontinual presence on the plant premises in his nearbyoffice,exercisedeffectivesupervisionover the smallcomplement of yard and warehouse employees. The workof the yard and warehouse was operationally well defined"That he had this responsibility and authority is underscored by thetestimonyof Albert Ault"AlbertAult testified that on his behalf Scurlock took up withMcGowan the matter of a few days leave which Ault was granted"All the foregoing is based principally upon the credited testimony ofRobertScurlockconsidered in conjunctionwith that of HowardMcGowan I have considered the testimony of Howard McGowan and thatof other witnesses to the effect that they considered Scurlock to be thewarehouse foreman I have also considered the testimony of James Clarkwho testified that he replaced Scurlock and that he had authority duringhis tenure to hire and discharge employees and to schedule truck deliveriesand required the exercise of limited judgment only incarrying out the established procedures of the yard Thedirection which Scurlock might give to fellow employeesin the unloading and stacking of lumber, collecting ofloads for dispatch and delivery and the handling of ordersand invoices in the yard to facilitate such loading anddeliveries required the exercise of only routine judgmentand is not of the nature encompassed by the statute asconstitutinganindividualasupervisor.As therecommendationswhich Scurlockmade to McGowanconcerning the prospective employment of personnel weremerely those which any other employee could be expectedto proffer it may not be found that Scurlock possessed theauthority to effectively recommend personnel actions Therecord is void of any evidence revealing that Scurlockpossessed any authority to hire or discharge employees orto grant them time off The change which was made in thepreviously established work schedule for yard employeeswas not one which Scurlock devised but was merely onereached by the employees themselves through Scurlock'sleadershipwhicheminatedfrom the directions ofMcGowan himself. That employees looked to Scurlock forguidance in the performance of their routine work tasks isattributable not to hisintrinsicauthority but to his greaterexperience and knowledge of the tasks being performed.The bonus which Scurlock received is not alone sufficientto render him a supervisor within the meaning of the Act,and on the record before me suggests a remunerationaccorded an experienced employee for services renderedand is consistent, in this context, with the status ofScurlock as a leadman As Scurlock was required to use atimeclock and because he was not compensated for timenot worked, his manner of compensation was, in fact,essentially an hourly rated oneIn light of the foregoing I find that the conversationswhichMcGowan conducted with Scurlock at pertinenttimes were with Scurlock in his capacity as a rank-and-fileemployee and that his other activities pertinent to theissues in thiscase were taken by him in the same capacityThe Interrogation of EmployeesInagreementwith the General Counsel I find thatRespondent violated Section 8(a)(I) of the Act when, ontheday it received the Union's letter demandingrecognition and bargaining, Respondent, through its agentHoward McGowan interrogated employees Horn, Veeck,Scurlock and Ault as to whether they had signed unionauthorization cardsAdditionally, Section 8(a)(1) of theAct was violated when McGowan questioned Scurlock asto his knowledge of whether or not employee Chapin hadsigned a card and by similarly questioning employeesConrad and Lewis in the presence of HornThese pointed querys directed to a substantialsegmentof the employee complement were not isolated and werenot specified as inquiry designed to assist in the evaluationof the Union's claim of majority. Rather the interrogationinvolvingVeeck,Horn and Scurlock was accomplishedwithamanifestdisplayofdispleasure,additionallyunderscoredwith respect to Scurlock, by a profaneexclamationTo Veeck, Scurlock and Ault the inquirywas augmented by threats to their employment benefitsand/or status. That the questioning had an inhibiting andcoercive effect in these circumstances is here found,notwithstanding each employee answeredMcGowan'sinquiry concerning their cardsigning inthe affirmative 2121Garland Corporation,162 NLRB 1570, 1573-74 Z AND L LUMBER CO.Thus, in further amplification of the foregoing I furtherfind that the interview which McGowan conducted withScurlock in his office in close time proximity to the cardsigning interrogationabove found, similarly violatedSection 8(a)(1) of the Act The threat which McGowanmade to Scurlock during this interview that the Companywould close the yard in the face of a successful unioneffort to organize and his interrogation of Scurlock as towhy he had not brought up the matter of the Union withhim similarly violates the Act as did McGowan's directinquiry of Scurlock during the interview as to whether hehad been the instigator of the UnionSimilarly, during the same interview,McGowan alsoviolated Section 8(a)(l) of the Act by the threats utteredto Scurlock concerning his loss of future consideration fora supervisory position at any of the new facilities plannedby the Company He conveyed to Scurlock that this lossof consideration was attributable solely to his involvementin the union effort In like manner McGowan's statementtoScurlock that he would inform the home office ofScurlock's status as the union instigator threatenedScurlock and violated Section 8(a)(1) of the ActInarelatedveinMcGowan threatened employeesVeeck, Slaby, Scurlock and Ault by statements directed tothem concerning adverse effects upon their employment orconditions of employment Thus, McGowan's statement toScurlock to the effect that the yard would close down iftheUnion were successful in its organizational effortsviolated Section 8(a)(I) of the Act as did the threat byMcGowan to Veeck that he would lose overtime hours iftheUnion came in While the record evidence concerningthe statement of McGowan to Ault to the effect that hewould be assigned to a forklift if the Union came in is notprecisely drawn, and in its pure record context is reliant,to a degree, upon hearsay testimony, the meaning andimpact of McGowan's statement is given dimension byobservations of Albert Ault which I made at the hearingas he testified as a witness and which reveal him to be aman of frail stature and advancing age These factors leadtotheconclusion,which I make, that McGowan'sstatement constituted a threat of an assignment to a moreonerous work task conditioned solely upon his positionwith respect to union represenationOn the other hand, I do not find that Respondentviolated the Act by gathering employees on nonwork timeforthepurpose of a meeting. Although McGowanconducted the meeting he made no effort to poll orotherwise ascertain the union sentiments of the employeesinattendance nor did he convey any promises of benefitsto the employees for foregoing union representation. Hisstated wish that the employees had come to him ratherthan turning to the Union was not accompanied by anythreatfortheonlycomment succeptible of beingconstrued as such was McGowan's stated opinion that theemployees could not gain more through representationthan they had already received from the Company. Thisstatement carried no connotation of a rejection of thecollective-bargaining principal and I find no violation ofthe Act flowing from the occurrences at this meetingThe Alleged Discriminatory DischargesJames VeeckIfurther find that the General Counsel established bythe preponderance of the evidence that the discharge of81James Veeck was discriminatory within the meaning ofSection 8(a)(3) of the Act. The opposition of McGowan totheunionizationof the yard is established ratherconclusively by the evidence of record, and he knew thatVeeck had signed a union card I am convinced by theevidence adduced that McGowan determined to counterthe employees' effort to unionize by terminating one ofthe proponents and selected Veeck because he consideredhiswork performance to have been sufficiently sullied toaccord a plausible explanation in the event he was calledtoaccount for his actions. That Veeck had earlieraccordedMcGowan a valid basis for terminating him iswellmemorialized in the record, and if the latest workepisodewhichprecededhisterminationhadbeenconvincingly shown to have been the fault of Veeck, thatdereliction added to his prior ones would have insulatedhis discharge from the reach of the Act. However, it is notshown that in obtaining the lumber for which McGowanassessed fault,Veeck deviated from instructionsThecredible evidence of record suggests that he did not andMcGowan in his testimony revealed a certain lack ofclarityinhisownmind as to just what Veeck'sinstructions had been. In any event, while young Veeckshowed a lack of judgment in signing a blank form for themerchandise which he received, the record - includingthe testimony of Scurlock who was experienced in thelumber business- reveals that the matter would havebeen readily adjusted by a telephone call and that thepurported loss of $900 was a theoretical one not oneactually incurred. I am thus convinced that in taking theultimate disciplinary action of discharging Veeck for aclearlynonegregious lapse of judgmentMcGowan wasoverreaching for an excuse to cloak his true purpose ofeliminating from his work force a union advocate Findingas I do that his motive in terminating Veeck was adiscriminatory one within the meaning of Section 8(a)(3)of the Act, there is no incursion here upon the principlethan an employer is free to terminate an employee for anynondiscriminatory reasonNor does this determinationserve to limit Respondent's freedom to have done so withrespect to Veeck's earlier work errors.James SlabyOn the other hand, I conclude and find that theGeneralCounseldidnotestablishby the requisitepreponderance of the evidence that the termination ofJohn Slaby was discriminatory. Slaby's identification withthe Union had not been prominent and McGowan had notquestioned him about his card signing. While, on the salesfloor proximate to the office, Slaby had indicated hisunion affinity to a member of the sales force, the GeneralCounsel undertook no showing that this conversation wascommunicated to McGowan, and neither the situs of thediscussion,thedeclaredoppositionof the nonunitemployee to the Union nor the small plant doctrine, in myopinionare sufficient to supply the requirement ofknowledge requisite to finding discriminationWhile at theemployeemeetingconductedbyMcGowan,Slabydisplayed a desire for increased compensation, this was acommon urging on the part of the employees present andnot one which appears to have invoked displeasure on thepart of McGowan Added to these considerations is thefact, conceded by Slaby, that he had been warned that hiswork performance as an employee left something to bedesired, the finding which I have made, adverse to theGeneralCounsel'sevidence,thatMcGowan hadcommunicated toScurlockpriortotheUnion's 82DECISIONS OF NATIONALLABOR RELATIONS BOARDbargaining demand his intention to terminate Slaby, andthe evidence revealing the inoperative condition of themarking machine and the related apparent lack of urgentpresent need for stockboy services.22While the timing of the discharge created a suspiciouscircumstance demanding careful scrutiny of the record, asIview the evidence pertaining to the discharge, even inconjunction with the evidence revealing that Respondenthad no compunction against pursuing discriminatorycoercive action to undermine the Union, I am convincedthat the timing in relationship to the Union's demand waswholly fortuitous and that, asMcGowan testified, heterminated Slaby with civility for cause at the end of aworkweek at a time when the workload permitted.Accordingly, I shall recommend that the allegation of thecomplaint pertaining to the discharge of James Slaby bedismissedThe Refusal to ReinstateWhile employees Scurlock, Veeck, Ault, Horn and Syarwere, I find, incorrect in their early assessment of thedischarge of Slaby as being discriminatory, the dischargenonetheless caused them to formulate a course of actionshould, as subsequently occurred, Respondent depose oneof their number. The discharge of Veeck firmed up theirresolve to take counteraction and they did so concertedly,after consultation together, and with an intent to seekunion support or intervention of a nature to them, at thatpoint, still undefinedThe employees who together lefttheir work accurately assessed Veeck's termination as anunlawful one, and their principal purpose was to protestthis discharge of a fellow employee. Such concerted actionis,of course, protected activity under the Act.S3 The fouremployees became, I find, unfair labor practice strikers.There is little of substance in the record to supportRespondent's contention that the employees quit theiremployment.Their exodus transpired soon after thetermination of a known card signer and was participatedinbyotherknown union adherents.No event ofsignificance, save the precipitous discharge of Veeck, hadtranspired which reasonably could have caused McGowanto speculate as to the motivating reason for the abruptdeparture of employees in mid-shift In any event, inseeking to return, Scurlock on behalf of the fouremployees informedMcGowan that their walkout hadrelated to the terminations of Veeck and Slaby, and inthus declining to give the employees further employmentMcGowan acted with knowledge of the employees'avowed motives. The sequence of events was such thatMcGowan hadno illusionsas to the nature of theemployees' departure from the plant, and knew that theyhad done so in protest and not as quits This latter findingand the finding here made concerning the protected natureof the concerted activity of the four employees is negatedneither by the subjective interpretation of Horn concerningthetechnicalstatusof the walkout in which heparticipated nor the filing of the charge herein by theUnion defining the status of the participating employeesas constructive dischargees. It is clear, as found, that the"Slaby was not replaced for 2 or 3 weeks"Cone Mills Corporation169NLRB No 59,SummitMiningCorp.119NLRB 1668, 1672-73, enfd. 260 F 2d 894, 897 (C.A 3) As thesedecisions reveal, the concerted action of the four employees would havebeen similarly protected activity under the Act even though they had beenincorrect in their assessmentof Veeck's termination as being unlawful andif,contrary to my finding here, Veeck's discharge had been in fact a lawfuloneemployees feared a series of reprisals but it is also clearthat they acted concertedly in protest over the terminationof two employees.In these circumstances, as Scurlock, Ault, Horn andSyar had not been replaced and as they made applicationfor reinstatement the refusal of Respondent to reinstatethem constituted discrimination which was violative ofSection 8(a)(1) and (3) of the Act 24IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedJames Veeck, Albert Ault, Gary Horn, Robert Scurlockand Charles Syar because of their union and concertedactivities, I shall recommend that Respondent offer eachemployee immediate and full reinstatement to his formerorsubstantiallyequivalentpositionofemployment,without prejudice to his seniority or other rights andprivileges and make each of them whole for any loss ofpay he may have suffered by reason of the discriminationagainst him by payment to him of a sum of moneyequivalent to that which he normally would have earned inRespondent's employ Said sum shall be calculated in themanner established by the Board inFW WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum as set forth inIsisPlumbing &Heating Company,138NLRB 716 Backpay for JamesVeeck shall be calculated from the date of his terminationon February 17 while backpay for Messrs Ault, Horn,Scurlock and Syar shall be calculated from February 19,on which date they made an unconditional request forreinstatement.Upon the basis of the foregoing findings of fact andconclusions and upon the entire record in this case, Imake the followingCONCLUSIONS OF LAWIRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2UnitedBrotherhood of Carpenters and Joiners ofAmerica,Local 2783, AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.3Respondent discharged JamesVeeck because heengaged in union or concerted activities and refusedreinstatementtoAlbertAult,GaryHorn,RobertScurlock,and CharlesSyar because they engaged inprotected concerted and union activity in protest over thetermination of JamesVeeck andby the aforesaid actionRespondent violated Section 8(a)(1) and(3) of the Act."N L R B v J I Case Co.198 F 2d 919 (C A8),Colonial Fashions.Inc,110 NLRB 1197,HornickBuildingBlock Co,148 NLRB 1231 Z AND L LUMBER CO.4.By interrogating employees concerning their unionactivity and the union activities of fellow employees andby threatening reprisals against them for engaging inunionactivitiesRespondent has engaged in and isengaging in unfair labor practices in violation of Section8(a)(I) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.6Respondent did not violate the Act by terminatingJames Slaby.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,Irecommend that Z & L Lumber Company of Columbus,its officers, agents, successors, and assigns, shall.1.Cease and desist from-(a)Discouragingmembership of any employee inUnitedBrotherhoodofCarpentersandJoinersofAmerica,Local 2783, AFL-CIO, or any other labororganization of their own choosing, by discharging or inany like or related manner discriminating against anyemployee with regard to his hire or tenure of employment,or any term or condition of employment, except asauthorized in Section 8(a)(3) of the Act.(b)Interrogating employees concerning their unionactivitiesor the activities of fellow employees, orthreatening them with reprisal because of their unionactivities.(c)Inany like or related manner interfering with,restraining,or coercing its employees in the right toself-organization, to form their own labor organization, tojoin or assist the Union, or any other labor organization,to bargain collectively with representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or for other mutual aid orprotection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by anagreement requiring membership in a labor organizationas authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Offer James Veeck, Albert Ault, Gary Horn,Robert Scurlock, and Charles Syar reinstatement to theirrespective positions of employment which they held at thetime of their discharge, or to substantially equivalentpositions of employment, without prejudice to their rightsand privileges of employment, and make them whole forany loss of pay they may have suffered as a result of thediscrimination against them, in the manner set forth in thesection entitled "The Remedy "(b) Preserve and, upon request, make available to theBoardor its agents all records necessary for thecomputation of backpay which may be due them underthisRecommended Order.(c) Post at its Columbus, Ohio, place of business and atall other places of business where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix."" Copies of the notice to be furnished by theRegionalDirector of Region 9, shall, after being dulysigned by a representative of the Respondent, be postedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,83defaced, or covered by any othermaterial.(d)Notify theRegionalDirector forRegion 9, inwriting,within20 days of the receipt of this Decision,what stepshave been taken to comply herewith 16"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that.WE WILL offer immediate and full reinstatement toJamesVeeck,AlbertAult,GaryHorn,RobertScurlock, and Charles Syar and make them whole forany loss of pay they may have suffered because of ourdiscrimination against them.WE WILL NOT discourage membership in UnitedBrotherhood of Carpenters and Joiners of America,Local 2783, AFL-CIO, or any other labor organizationof our employees, by discharging any of our employeesfor their concerted or union activity; or in any like orrelatedmanner discriminate against them in regard totheirhireor tenure, or any term or condition ofemployment.WE WILL NOT interrogate our employees concerningtheir union activities or the union activities of theirfellow employeesWE WILL NOT threaten to close down the yard,reduce the working hours of our employees, theassignmentofmore difficultwork tasks to ouremployees or the loss of employment opportunities toour employees by reason of their activities on behalf oftheUnion, or in the event the Union is successful inorganizing our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, orassist the above named labor organization, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcertedactivitiesforthepurposeof collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL NOT discriminate in regard to the hire ortenure of employment, or any term or condition ofemploymentagainstanyemployeebecauseofmembership or activities on behalf of any labororganization.Allour employees are free to become, remain, orrefrainfrom becoming or remaining members of the 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-named labor organization or any other laborStates of their right to full reinstatement upon applicationorganizationinaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,Z AND L LUMBERafter discharge from the Armed ForcesCOMPANY OF COLUMBUSThis notice must remain posted for 60 consecutive days(Employer)from the date of posting, and must not be altered,DatedBydefaced, or covered by any other material.(Representative)(Title)If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407Note.We will notify the above-named employees ifFederalOfficeBuilding,550Main Street, Cincinnati,presently serving in the Armed Forces of the UnitedOhio 45202, Telephone 513 684-3663